Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 5-7, 10, 14-22 are pending in the current application.
2.	This application is a DIV of 15/038,927 filed 05/24/2016 now US 10,351,590.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
Claim Rejections/Objections Withdrawn
4.	The rejection of canceled claims is withdrawn.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	The rejection of claims 1, 5-7, 10, 14-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained but is withdrawn for the treatment of amyotrophic lateral sclerosis.  Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicants’ representative discusses a paper to Stephenson which is appended to the response, but is entirely illegible on pages 38-40.  According to Stephenson, “Although it is well established that TDP-43 aggregates are a key pathological finding in ALS, it is unclear whether they are a causal mechanism of neuronal death or a consequence of upstream events.” (Stephenson, p. 37, cols. 1). However as applicant points out Stephenson also states in the same section on page 37, “[t]he TDP-43 A315T is currently the most ideal TDP-43 mouse model as it demonstrates both phenotype and pathology.” Stephenson also concludes on page 41, “Thus, models carrying the TDP-43 pathology may be most representative of the ALS population, however, models representing a range of subgroups should be used for a true assessment of disease modifying therapies.” So while there are no effective animal models of ALS (see Petro) and none of the 
	 There is no basis for treating all other CNS diseases through a mechanism involving mutant isoforms of TDP-43.  Applicant has a fundamental disagreement as to the scope “disease characterized by TDP-43 proteinopathy”.  The specification states that this encompasses all neurodegenerative disease.  At least claim 17 and 22 list “amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, and frontotemporal lobar degeneration” which means that claim 1 and 18 embrace additional diseases beyond these, otherwise these claims would not be further limiting.  The examiner has provided a detailed explanation as to why the claims are not enabled for all neurodegenerative diseases, including those in claims 17 and 22, however the substance of the rejection has not been addressed outside of ALS.  The ALS treatment embodiment is no longer rejected. 
	 The important factors for concluding the full scope of the claims are not enabled are the extreme unpredictability in the art, the lack of working examples and the large amount of experimentation required.  The diseases claimed are multifactorial illnesses with no clear etiology which have very few therapies where the failure rate of treatment is very high.  The models in the specification are not accepted in the art as correlative to the treatment of the scope of the rejected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5-7, 10, 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for treating amyotophic lateral sclerosis, does not reasonably provide enablement for prophylactically effectively treating ALS or treating the presently unknown list of diseases applicant describes as “TDP-43 proteinopathy” or Alzheimer’s disease, Parkinson’s disease, or frontotemporal lobar degeneration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

 (A)  The claims are broad in terms of disease.  The term "a disease characterized by TDP-43 proteinopathy" covers an unknown list of diseases, according to paragraph [0042] of the specification all neurodegenerative disorders are included.  The term covers such diverse disorders 
 (B) This is an invention requiring both the prevention and treatment of thousands of complex diseases. 
(D) One of ordinary skill is a medical doctor. 
(C) (E) The existence of a "silver bullet" for treating all neurological disease is contrary to our present understanding of pharmacology and medicine.   There is not even a basic causal link between all neurological disease and the pathway discussed in the specification.  The specification discusses the background of Amyotrophic Lateral Sclerosis (ALS) on page 1-4 but does not provide any explanation how other diseases could be treated.  According to the discussion the protein TDP-43 is associated with ALS.
 (F)  In the instant case we have been given very limited information as to what the compounds are doing pharmacologically.  The only information in the specification related to neurological function are two assays, Example 2 and Example 6.  The Example 2 is an assay with “Transgenic GFAP-luciferase mice generated 15 in the laboratory of Dr. J.P. Julien were used to assess the ability of the withanolides to inhibit astrogliosis associated with inflammation induced by lipopolysaccharide (LPS) exposure....In these transgenic mice, the firefly luciferase reporter gene 
	Example 6 uses a transgenic mouse model of ALS developed by Swarup.  Two compounds were tested, 4-OMethyl WA and 27-O-Methyl WA.  The animals were injected with the compounds or vehicle and subjected to the rotorod test.  According to the specification on lines 8-15 “The results are shown in Figures 4A and 4B. Figure 4A shows the best scores (of the three trials) for individual mice in each group. Figure 4B shows a regression analysis of the data in Figure 4A. The data show that the rotarod performance of the vehicle-treated group declined over the 15 week period. However, the performance of both the 4-O-Methyl WA- and 27-0-Methyl WA groups actually improved over that time period. The linear regression analysis showed statistical significance for both 4-O-Methyl WA (p value of 0.02) and 27-0-Methyl WA (p value of 0.02), but not for the vehicle (p value of 0.2).”  If the vehicle is not statistically significant it is unclear what the test means.  The examiner has obtained the Swarup paper, “Pathological hallmarks of amyotrophic lateral sclerosis/frontotemporal lobar degeneration in transgenic mice produced with TDP-43 genomic fragments” Brain : a journal of neurology (2011), 134(Pt 9), 2610-26.  These mice were generated by incorporation of fragments from human genomic BAC containing libraries, taking advantage of the endogenous TDP-43 promoter to generate transgenic 
According to the graph in D) in Figure 6, “D) Accelerating rotarod analysis of mice at various ages from 8 weeks to 52 weeks reveal that TDP-43G348C mice had significant differences in rotarod latencies at 36 weeks of age, TDP-43A315T at 38 weeks and wild-type TDP-43 at 42 weeks of age as compared with non-transgenic control mice. A two-way ANOVA with repeated measures followed by Bonferroni adjustment was used for statistical analysis, *P50.01, **P50.001. Data represent means  SEM of three independent trials (n = 12 mice/group).”  So while there is a difference in rotarod latency between the wild type and A315T mutants, it is unclear how this is related to disease treatment.
(G)  The application has provided no working examples of the treatment of any disease.  There is no explanation how the activity shown could be used to treat human beings.  The Example 2 is an attempt to model neuroinflammation, but is not correlated with any disease treatment.  LPS induces a complex inflammatory cascade.  Similar models are discussed in Nazem “Rodent models of neuroinflammation for Alzheimer’s disease” Journal of Neuroinflammation (2015) 12:74, pages 1-15. Under the heading “Immune challenge-based models;
Lipopolysaccharide (LPS)-induced neuroinflammation

A commonly studied model of neuroinflammation is LPS-induced neuroinflammation which represents the current standard paradigm to study neuroinflammation both in vivo [42,43] and in vitro [26,44]. LPS, also known as endotoxin, is a component of the outer membrane of gram-negative bacteria. LPS binds CD14 on microglia membranes. The LPS-CD14 complex then interacts with the toll-like receptor-4 (TLR-4) [26,45], which, in turn, activates microglia by initiating signal transduction cascades leading to rapid transcription and release of proinflammatory cytokines [46] (including IL-1, IL-6, IL-12, p40, and TNF-α), 

Different paradigms of LPS-induced neuroinflammation exist with respect to the route of administration, duration of exposure and age of the animals [49]. While chronic central administration of LPS can induce memory and learning deficits analogous to AD cognitive decline [50], systemic LPS administration led to selective hippocampal impairment in context-object discrimination but not spatial memory [51]. Moreover, Bordou and colleagues recently investigated the role of duration of exposure to LPS as well as the age of exposed rats on the neuroinflammatory response to LPS. Male rats at three age groups of young (3 months), middle-aged (9 months), and aged (23 months) received continuous infusion of picomolar levels of LPS (or artificial CSF as control) into their fourth ventricle [49] The duration of exposure was either 3 or 8 weeks. Among all cytokines, TNF-α increase in response to LPS infusion was similar in different age groups [49]. However, in contrast to young rats, IL-1β did not significantly increase after 3 weeks of infusion in middle-aged and aged rats. Instead, aged rats had significantly increased IFN-γ compared with younger rats [49]. Among rats of the same age group, longer duration of exposure to LPS infusion significantly increased the elevations of IL-1-α, IL-2, IL-4, IL-5, IL-6, IL-12, IL-13, and GM-CSF levels [49]. This study provides an evidence of the influence of age and chronicity of infection on neuroinflammatory responses in certain regions of the brain, like locus coeruleus, which undergo significant cell loss in early stages of AD [52].”  

Neurodegenerative structural changes from LPS induced neuroinflammation take weeks to appear as discussed above and elsewhere in Nazem.  The LPS in example 2 was only administered 24 hrs. prior to doing the imaging.  Alzheimer's Disease involves tau and -amyloid proteins, although its exact cause is unknown. “However, while the development of these plaques and tangles has been implicated in the pathology of AD, it is uncertain whether they are a cause or an effect.  Currently, there are no approved treatments to halt or slow the progression of AD, though medications are available to treat the cognitive symptoms of the disease and potential new agents are currently under clinical trial.” [Emphasis added.] University of Cambridge John van Geest Centre for Brain Repair School of Clinical Medicine “Alzheimer’s disease and tauopathy” Online “http://www.brc.cam.ac.uk/research/alzheimers-disease-and-tauopathy/” accessed September 10, 
Whether the 24 hour LPS induced neuroinflammation model is a model of neuroinflammation is unclear and the relationship to any reduction in neuroinflammation to treating Alzheimer’s Disease is also unclear.  Wyss-Coray “Inflammation in Alzheimer disease: driving force, bystander or beneficial response?”  Nature Medicine 2006 12 (9), 1005 discusses the problem: 
Alzheimer disease is a progressive dementia with unknown etiology that affects a growing number of the aging population. Increased expression of inflammatory mediators in postmortem brains of people with Alzheimer disease has been reported, and epidemiological studies link the use of anti-inflammatory drugs with reduced risk for the disorder. On the initial basis of this kind of evidence, inflammation has been proposed as a possible cause or driving force of Alzheimer disease. If true, this could have important implications for the development of new treatments. Alternatively, inflammation could simply be a byproduct of the disease process and may not substantially alter its course. Or components of the inflammatory response might even be beneficial and slow the disease. To address these possibilities, we need to determine whether inflammation in Alzheimer disease is an early event, whether it is genetically linked with the disease and whether manipulation of inflammatory pathways changes the course of the pathology. Although there is still little evidence that inflammation triggers or promotes Alzheimer disease, increasing evidence from mouse models suggests that certain inflammatory mediators are potent drivers of the disease.

The link between TDP-43 and Alzheimer’s Disease is argue by applicants’ representative to be established by a publication to Wilson, Int. J, Clini Exp Pathol. 4:147-155, 2011.  According to 16,36 In the current study, we were able to identify and quantify 69 significantly differentially regulated proteins among which 46 have been previously implicated in AD pathogenesis. The remaining 23 proteins comprise novel proteins that have not previously been reported to be related to AD. Among the 69 significantly regulated proteins, 28 proteins showed a significance of p < 0.01 (Figure 2).”  (Musunuri “Quantification of the Brain Proteome in Alzheimer’s Disease Using Multiplexed Mass Spectrometry”   J. Proteome Res. 2014, 13, 2056−2068.) TAR DNA-binding protein 43 is not on the list. “Mainly, these proteins play key roles in energy metabolism, 
ALS
“ALS is a fatal, neurodegenerative disease that affects thousands of individuals each year. The disease destroys motor neurons that control the voluntary movement of muscles, resulting in paralysis and death, typically within 5 years from diagnosis (Mitchell, 2010). ALS has mainly been described as motor neuron disease, but it is now recognized that widespread neurodegeneration can also manifest itself in the form frontotemporal dementia (FTD) in subsets of patients (Ferrari, 2011). Approximately 10% of ALS cases have been classified as familial in nature, meaning that there is a heritable component that can be traced within a family pedigree (Kurland and Mulder, 1955). Currently available FDA approved treatments focus mainly on symptomatic interventions; Edaravone which modestly improves mobility in a subset of patients, and Riluzole which minimally impedes disease progression, extending life by only 2–3 months. Development of therapeutic approaches for ALS has been greatly hindered by our limited knowledge of the underpinning causes of the disease.” C. Lutz “Mouse models of ALS: Past, present and future” Brain Research 1693 (2018) 1–10.
ALS has no predictive animal models.  A SODM mutant mice strain developed by Gurney et. al., but is not correlated with treatment in humans.  See Julien, J.-P. "Transgenic mouse models of amyotrophic lateral sclerosis" Biochimica et Biophysica Acta 1762 (2006) 1013-1024: "Yet, mice are not humans and sometimes therapeutic approaches that confer benefits with mouse models might fail in a human trial.  A good example is creatine, a compound believed to improve mitochondrial function. Creatine administered in drinking water was found to extend the longevity of mice expressing mutant SOD1 [115,116]. However, a clinical trial of creatine was found to be 
Regarding the performance of the TDP-43A315T transgenic mice of Swarup in the rotorod test,   Dawson “Animal models of neurodegenerative diseases” Nature Neuroscience 2018 VOL 21, 1370–1379 discusses the problems with these models at the cellular level:
Important caveats for animal modeling are that the repertoire of RNAs bound by TDP-43 differs between species and RNA processing alterations elicited by TDP-43 dysfunction are largely distinct between mice and humans. Numerous transgenic rodents expressing human TDP-43 have been generated, with or without disease-causing mutations and under various promoters78,85. Overexpression of TDP-43 induces a severe lethal phenotype independent of the presence of mutation78,85

Picher-Martel et al. “From animal models to human disease: a genetic approach for personalized medicine in ALS” Acta Neuropathologica Communications (2016) 4:70 pages 1-29, discusses the fact that “Approximately 10 % of ALS patients have familial form of the disease. Numerous different gene mutations have been found in familial cases of ALS, such as mutations in superoxide dismutase 1 (SOD1), TAR DNA-binding protein 43 (TDP-43), fused in sarcoma (FUS), C9ORF72, ubiquilin-2 (UBQLN2), optineurin (OPTN) and others.”  Lutz states that the “TDP-43 mutations are relatively rare and account for 4% of familial forms of ALS.” Today, >50 missense mutations in the TARDBP/TDP-43 gene have been described in patients with FTLD/ALS. There is no evidence that the A315T mutation is the primary mutation of the familial forms.  Even if the model of the A315T mouse were accepted and A315T were the primary mutation it would only be relevant for 0.4% of ALS cases. “Numerous pathological cellular mechanisms are identified in ALS and have been recently reviewed [2]. This includes oxidative 
According to the arguments, inhibiting NF-kB is the source of the activity for treating ALS, however inhibition of NF-kB does not lead to disease treatment according to Crosio “Astroglial Inhibition of NF-kB Does Not Ameliorate Disease Onset and Progression in a Mouse Model for Amyotrophic Lateral Sclerosis (ALS)” PLoS ONE March 2011 | Volume 6 | Issue 3 | e17187:
 	Motor neuron death in amyotrophic lateral sclerosis (ALS) is considered a ‘‘non-cell autonomous’’ process, with astrocytes playing a critical role in disease progression. Glial cells are activated early in transgenic mice expressing mutant SOD1, suggesting that neuroinflammation has a relevant role in the cascade of events that trigger the death of motor neurons. An inflammatory cascade including COX2 expression, secretion of cytokines and release of NO from astrocytes may descend from activation of a NF-kB-mediated pathway observed in astrocytes from ALS patients and in experimental models. We have attempted rescue of transgenic mutant SOD1 mice through the inhibition of the NF-kB pathway selectively in astrocytes. Here we show that despite efficient inhibition of this major pathway, double transgenic mice expressing the mutant SOD1G93A ubiquitously and the dominant negative form of IkBa (IkBaAA) in astrocytes under control of the GFAP promoter show no benefit in terms of onset and progression of disease. Our data indicate that motor neuron death in ALS cannot be prevented by inhibition of a single inflammatory pathway because alternative pathways are activated in the presence of a persistent toxic stimulus.”  

Most recently applicant appended a paper to Stephenson, “Although it is well established that TDP-43 aggregates are a key pathological finding in ALS, it is unclear whether they are a causal mechanism of neuronal death or a consequence of upstream events.” Stephenson,  p. 37, cols. 1. However as applicant points out Stephenson also states in the same section on page 37, “[t]he TDP-43 A315T is currently the most ideal TDP-43 mouse model as it demonstrates both phenotype and pathology.” Stephenson also concludes on page 41, “Thus, models carrying the 
Huntington’s Disease
Numerous therapies have been proposed and suggested for Huntington’s disease, however the failure rate is quite high, See Adam, Octavian R. “Symptomatic Treatment of Huntington Disease” Neurotherapeutics: The Journal of the American Society for Experimental NeuroTherapeutics April 2008, Vol. 5, 181–197. In Table 1 pg. 184, out of the 22 clinical trials listed, 8 showed no benefit at all.  The specification has no data for treating Huntington’s disease.
Multiple Sclerosis
Multiple sclerosis is poorly understood and treatment is difficult. "Despite decades of research on MS pathogenesis, and significant achievements within recent years, the etiology of MS still remains unknown. It is generally accepted that MS is a complex autoimmune disease, but this assumption still has to be proved, and this theory has yet to be formally established" (pg. 1013) Georg Pilz, "Modern multiple sclerosis treatment - what is approved, what is on the horizon" Drug Discovery Today December 2008, Volume 13, Numbers 23/24  1013-1025.  Major modalities of therapy include Glucocorticosteroids, Interferon, Glatiramer acetate, Natalizumab, and Mitoxantrone.  Among the new compounds being tested for efficacy in MS, described in Pils, none involve TDP-43.
Parkinson’s Disease
-synuclein is involved, but the relationship between -synuclein and Parkinson’s is not clear, as discussed DeWeerdt “Parkinson's disease 4 Big Questions” Volume 538, October 2016, S17, answers Question 2, “What is the role of the α-synuclein protein?” 
The brains of people with Parkinson’s contain characteristic clumps of α-synuclein. But whether
these clumps are the cause or merely a marker of the disease is not yet certain.

Kalia “Parkinson’s disease” Lancet 2015; 386: 896–912 discusses the etiology of the disease and shows that it is caused by a complex set of genetic and environmental factors summarized in Figure 2. “Available therapies for Parkinson’s disease only treat symptoms of the disease.”  There are several classes of drugs that have been used to treat the disease to provide symptomatic relief. These are grouped as motor or non-motor symptoms summarized in Tables 2 and 3 respectively.  None of these therapies are related to the mechanism discussed in the specification. In hindsight, earlier expectations that a single agent could be capable of achieving this might have been naive. The underlying causes of the disease are heterogeneous, and multiple cellular processes are variably involved in neurodegeneration in Parkinson’s disease (figure 3).”  There are animal models but they are not that good, see Jackson-Lewis “Animal models of Parkinson’s disease” Parkinsonism and Related Disorders 18S1 (2012) S183–S185, states that “MPTP is the gold standard model”.  The specification has no models of Parkinson’s disease or data related to the treatment of Parkinson’s. There is no explanation as to how all other CNS diseases could be treated through such a mechanism involving mutant isoforms of TDP-43.  According to the arguments Wilson supports treatment of Parkinson’s Disease, however Wilson mentions only a “Guam Parkinson dementia complex” which is not the claimed subject matter in claim 17 or 22 which is simply listed as “Parkinson’s disease”. Guam Parkinson dementia complex is not Parkinson’s 
(H)  Presumably to use this invention one would need to test the compounds against all the various diseases in humans or use correlative animal models.  Based upon the complexity of the disease and the almost complete lack of successful therapeutic strategies, the lack of any experiment correlated with disease treatment, the instant claims are not enabled for the full scope.  It is clear that one could not use the full scope if this invention that has no working examples in this unpredictable art without undue experimentation.
Conclusion
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625